214 Ga. 277 (1958)
104 S.E.2d 337
FIELDS et al.
v.
GOLDSTEIN et al.
20073.
Supreme Court of Georgia.
Argued June 10, 1958.
Decided July 11, 1958.
Sidney I. Rose, J. Corbett Peek, for plaintiffs in error.
Turner Paschal, Moise, Post & Gardner, R. Emerson Gardner, Haas, Holland & Blackshear, Hugh E. Wright, Marvin G. Russell, contra.
ALMAND, Justice.
After a careful consideration of the record in this case and of the decision rendered by the Court of Appeals (97 Ga. App. 286, 102 S.E.2d 921), we are of the opinion that the court did not err in affirming the judgment of the trial court.
*278 Judgment affirmed. All the Justices concur, except Wyatt. P. J., who dissents.